Title: To James Madison from Henry Jackson, 26 April 1816
From: Jackson, Henry
To: Madison, James


                    
                        
                            Sir
                        
                        Paris—26th. April 1816
                    
                    I have yielded to the solicitations of the author of the enclosed address, to forward it to you. His reputation as a man of talents and of mechanical invention stands very high here and he is desirous of passing to the United States to render his acquisitions as extensively useful as possible. During the short interval of Buonaparte’s return, the minister of the Interior, the celebrated Chaptal, had engaged him in some of the public works, and had the government continued, he would have been permanently settled in France. At the commencement of this period he was requested to disclose to the goverment the nature of the composition of the Congreve Rocket. He refused to do so—and in consequence of this refusal was arrested sent to Vincennes and detained for several weeks. He was treated however with the utmost politeness—obliged every morning to enter the apartment where the engineers were employed in the formation of rockets and requested to explain the difference of construction & to correct the workmen. Without disclosing his secret, he ascertained completely their own mode of construction.
                    They are still anxious to engage him—but the actual state of the treasury and the unfavourable prospect presented for some years at least, throws a damp on all the public administrations not absolutely and necessarily useful. Aware of his practical experience, they would willingly retain him but are not disposed to give him so much as he thinks they ought. Accept sir I entreat of you the assurance of my respectful attachment and of my high consideration.
                    
                        
                            Henry Jackson
                        
                    
                